 MILO EXPRESS, INC.313Milo Express,Inc. and Keystone Lawrence TransferCompany and General Teamsters,Chauffeurs andHelpers Local Union No.249 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 6-CA-6785June 28, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn November 30, 1973, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the General Counselfiled cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record and theattached Decision in light of the exceptions and briefsand finds merit in certain of Respondent's exceptions.It has decided, for reasons set forth below, to dismissthe complaint in its entirety. It therefore adopts onlythose findings and conclusions of the AdministrativeLaw Judge as are consistent with this Decision, anddoes not adopt his recommended Order.The complaint named as one Respondent twotrucking companies, Milo Express, Inc. and KeystoneLawrence Transfer Company. It alleged that the twocompanies, operating as "a single integrated businessenterprise," violated Section 8(a)(3) of the Act byclosing its Milo Express terminal and terminating thetruckdrivers employed by Milo Express because ofthese employees' union activity. It further alleged thatMilo Express violated Section 8(a)(5) of the Act by itsrefusal to recognize the Union and by going out ofbusiness without notice to or consultation with it.The Administrative Law Judge found that the twotrucking companies, named as one Respondent, werenot integrated in operation. Nevertheless, he conclud-ed that "in spite of the limited amount of meshing ofthe two operations," Zigmund Milos' control of bothcorporationsmade the two a single employer. Re-spondent contends in its exceptions and brief that therecord lacks an evidentiary showing that Keystoneand Milo Express operated as one business, and thatMilo Express' conduct before and after the closingwas not unlawful under the Act. We find merit inthese contentions.1.Keystone Lawrence Transfer Company (Key-stone) is engaged in the interstate trucking business,including the operation of a terminal at Oakmont,Pennsylvania, pursuant to authority issued by the In-terstateCommerce Commission. Milo Express, Inc.(Milo Express) was engaged, until June 21, 1973, inintrastate hauling in and around Oakmont pursuantto authorization of the Pennsylvania Public UtilityCommission. It has always operated nonunion.About 3 years ago Respondent President MilosPurchased Keystone, then located at New Castle,Pennsylvania. Keystone employed drivers who wererepresented by Teamsters Local No. 261. Subsequent-ly,Milos moved Keystone from New Castle to a sepa-rate terminal in Oakmont. The Keystone driverstransferred from Local 261 to Teamsters Local 249,the Charging Party, which has continued to representthem. None of Keystone's employees is an allegeddiscriminatee in this case and the complaint does notallege an unfair labor practice with respect to Key-stone as an employer.Keystone and Milo Express are separate corporateentities. The stock of each is owned by 'Zigmund Mi-los and his wife. Mr. Milos is president of both corpo-rations,and the board of directors of the twocorporations is the same. However, the two corpora-tions used different bookeepers, filed separate tax re-turns, operated at different locations separated by ahalf mile, operated pursuant to different hauling per-mits, and did not share equipment except on a leasebasis familiar in the trucking industry.Each corporation operated as a separate enterpriseand President Milos considered them to be separatebusinesses.Milo Express operated under the immedi-ate supervision of Operations Manager Robert Do-man. Its staff included, in addition to Doman, abookkeeper, a clerk, a helper in the shop, seven regu-lar drivers, and as many as three so-called lease driv-ers.PresidentMilos was responsible for the hiring andtermination of employees of the two companies, al-though there had been no occasion to discharge any-one at Milo Express. In earlier periods he had metwith Milo Express employees to tell them what sort ofpay raise they would receive, a decision reached to-gether with Milo Express Operations Manager Do-man and its bookkeeper. It was President Milos whomthe Union approached in seeking recognition.During the 3-month period preceding the Milo Ex-press shutdown there was insufficient work to keepthe Milo Express drivers busy. In order to obtain workfor them, Milo Express Operations Manager Domansolicited and obtained hauling assignments from Key-stone. Such loads were handled by lease arrangementsbetween Milo Express and Keystone. The drivers con-tinued to be paid by Milo Express and were dis-patched from the Milo Express terminal by ManagerDoman.212 NLRB No. 57 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe principles governing the determination appli-cable in this kind of case were restated inPoole'sWarehousing, Inc.,'where the Board adopted the con-clusion of the Trial Examiner that a partnership anda corporation controlled by the same interests werenot to be regarded as a single employer. The TrialExaminer in that case stated, "Common ownershipalone is not sufficient. There must be in addition suchactual or active common control, as distinguishedfrom merely a potential, as to denote an appreciableintegration of operations and management policies."158 NLRB at 1286.2We do not view the evidence of common ownershipand President Milos' participation in the labor rela-tions of Milo Express as warranting a finding thatMilo Express and Keystone constitute a single enter-prise.The day-to-day operations of Milo Expresswere in the hands of Manager Doman. Despite com-mon ownership, the two businesses were not interde-pendent. As found by the Administrative Law Judge,to conclude that the two concerns were integratedoperations "would be an exaggeration." Moreover,we do not view the developments of the last 3 monthsbefore the shutdown when, due to failing business,Milo Express solicited hauling assignments from Key-stone, as destroying the autonomous operation of thetwo companies. Accordingly, we find, contrary to theAdministrative Law Judge, that Milo Express andKeystone did not constitute a single employer withinthe meaning of the Act.32.The Administrative Law Judge held that theclosing of Milo Express, coincident with the advent ofunion organization but also prompted by economicconsiderations, violated Section 8(a)(3) of the Act inthat seven employees were thereby terminated. As wehave found that Milo Express operated autonomouslyas a separate employer, we find that its closing wasnot unlawful. The United States Supreme Court inTextileWorkers Union v. Darlington ManufacturingCo., 380 U.S. 263 (1965), held that "when an employercloses its entire business, even if the liquidation ismotivated by vindictiveness towards the union, suchaction is not an unfair labor practice." (380 U.S. at273).43.We further find that Respondent did not violateSection 8(a)(5) in refusing to recognize the Union andbargain concerning the closing. On June 18, 1973, theUnion requested recognition on the basis of a cardshowing. As found by the Administrative Law Judge,Milo Express had not engaged in independent acts ofinterference or coercion preceding this request. Nev-ertheless, because he viewed the shutdown of MiloExpress as unlawful, the Administrative Law Judgefound a violation of Section 8(a)(5) and held that abargaining order was justified under the decision ofthe Supreme Court inN.L.R.B. v. Gissel Packing Co.,Inc.,395 U.S. 575 (1969).As we have found that the closing of Milo Expresswas not unlawful and that Respondent Milo Expresshas engaged in no other unfair labor practices thatwould have made a fair election impossible, a bar-gaining order is not justified.Steel-Fab,212 NLRBNo. 25 (1974);Gissel, supraat 600 and 614-615. Ac-cordingly, we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board orders that the complaint herein be, andithereby is, dismissed in its entirety.'Drivers,Chauffeurs and Helpers Local No 639, IBT(Poole'sWarehousing,Inc),158 NLRB 12812AccordBachmanMachineCompany v N L R B,266 F 2d 599 (C A 8,1959), JG Roy &SonsCompany v NLRB ,251 F2d 771 (C A I, 1958),MiamiNewspaperPrinting PressmenLocal No 46 (Knight Newspapers, Inc )138 NLRB 1346,enfd 322 F 2d 405 (C A D C, 1963)3Contraryto the conclusion of the Administrative Law Judge,we find thatthe Board's holding inPoole'sWarehousing,Inc, supra,has direct applicationin this caseThere is insufficient basis in the record from which to conclude that the'purpose and effect' " of the Milo Express closing wasto "chillunionism"among Keystone's employeesDarlington,supraat 275, 276DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thisproceeding under Section 10(b) of the National Labor Rela-tionsAct, as amended (the Act), was tried before me atPittsburgh, Pennsylvania, on October 16, 1973,' upon acomplaint (issued August 31) alleging, and an answer deny-ing, that the employer, Milo Express, Inc. and KeystoneLawrence Transfer Company, constituting a single employ-erwithinthemeaning of the Act, had committed unfairlabor practices in violation of Section 8(a)(3), (5), and (1) ofthe Act byterminatingcertain employees, unilaterally clos-ing down certain operations, and refusing to bargain witha union.The complaint was founded on charges filed June19 (amended June 20 and August 21) by General Teamsters,Chauffeurs and Helpers Local Union No. 249 a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men andHelpers of America(herein theUnion).Upon the entire record, my observation of the witnesses,and consideration of the briefs filed by the General Counseland the Respondent, I make the following:FINDINGS OF FACTITHE EMPLOYERINVOLVEDThis matter involves two corporations, Milo Express, Inc.1All dates herein are in 1973 unless otherwise indicated MILD EXPRESS, INC.315(hereinMilo Express) and Keystone Lawrence TransferCompany (herein, Keystone) which the complaintallegesare a singleemployer withinthe meaningof the Act.Keystone is now, and at all times material to the eventsinvolved herein has been, engaged in the interstate truckingbusiness, including the operation of a terminal at Oakmont,Pennsylvania, pursuant to authority issued by the InterstateCommerce Commission. Milo Express was also engaged inthe trucking business in and around Oakmont until June 21when it closed its terminal. It operated intrastate pursuantto authority issued by the Pennsylvania Public Utility Com-mission. The parties have stipulated that during the past 12months each performed freight transport services valued atover $50,000 within Pennsylvania for companies which an-nually ship goods valued at over $50,000 directly, to pointsoutside Pennsylvania and are themselves engaged in inter-state commerce. The parties stipulate, and I find, that attimes material herein Milo Express and Keystone have beenengaged in commerce within the meaning of Section 2(6)and (7) of the Act.The complaint alleges, and the answer denies, that Key-stone and Milo Express are affiliated businesses with com-mon officers, common ownership and operators, and thatthey constitute a single integrated business enterprise en-gaged in the transportation of general commodities.The evidence shows that each is a separate corporation.Zigmund Milos is president of both corporations. Theboard of directors of each corporation consists of Milos, hiswife, and Ada Simpson who is not otherwise identified inthe record. There is likewise substantial identity in the own-ership of outstanding stock of both corporations. Thus Zig-mund Milos owns 51 percent of the stock of Milo Express,his wife owns 48 percent and daughter 1 percent; he owns51 percent of the stock of Keystone and wife owns 49 per-cent.At all times material to the present matter the Milo Ex-press terminal has been located in Oakmont,Pennsylvania.Milo Express has always operated nonunion. About 3 1/2years prior to the hearing herein Zigmund Milos boughtcontrolling interest in Keystone, then located in New Cas-tle,Pennsylvania.Keystone employed drivers who werethen represented by Teamsters Local No. 261. SubsequentlyKeystone moved from New Castle to a terminal in Oak-mont several blocks from the Milo Express terminal. TheKeystone drivers at that time transferred from Local 261 toLocal 249, the Union involved in the present matter, whichhas continued to represent them.Milo Express has operated under the immediate supervi-sion of Operations Manager Robert Doman. Besides himthe staff included a bookkeeper, a clerk, a helper in theshop, seven regularly employed drivers (Robert Semler,Robert Kirchner, Harry Hilke, Joseph Ecsedy, David Brac-co, Daniel Taylor, and John Doman) and as many as threeso-called leasedrivers workingpursuant to lease arrange-ments. The record does not disclose, and I make no findingwith respect to, whether the drivers operating pursuant tolease arrangements were or were not employees of MiloExpress.Some aspects of the evidence indicate the two companiesare separate employers. Thus, in addition to the fact thatthey are separate and unrelated corporate entities, they useddifferent bookkeepers, filed separate tax returns, operatedat different locations separated by a half mile, operatedpursuant to different hauling permits, and did not shareequipment except on a lease basis familiar in the truckingindustry. Zigmund Milos testified credibly that he operatedeach company as a separate enterprise and considered themto be separate businesses.Other evidence shows that effective management of bothenterprises is centralized in the hands of Zigmund Milos.Although in some respects his management of Milo Expresswas indirect in that he operated through Operations Manag-er Robert Doman (the father of driver John Doman), I findhis direct responsibilities were sufficient to establish that thetwo concerns are a single enterprise within the meaning ofthe Act. Thus, although Robert Doman was responsible forsuch matters as assignment of work to the drivers, ZigmundMilos himself was responsible for the total operation of bothMilo Express and Keystone. More specifically, ZigmundMilos was responsible for the hiring and firing of employeesin both terminals. With respect to Keystone it is concededthat he is in complete charge. The record shows that whenhe purchased the Keystone business he made the decisionto assumethe outstanding collective-bargaining agreement.Since that time it has been he who has met with unionrepresentatives in collective bargaining relating to the Key-stone terminal. With respect to the Milo Express operations,although prior to the events involved in this case no unionhas been in the picture, Zigmund Milos met annually withthe employees to tell them what sort of a pay raise he couldgive them. And, as noted later herein, when the Unioninvolved here requested recognition on behalf of the regu-larly employed Milo Express drivers it made that request toZigmund Milos and it was he who declined to recognize theUnion as the drivers' representative. In sum, then, it appearsthat Zigmund Milos individually was sufficiently involvedin the labor relations of both concerns to warrant the infer-ence that they constitute a single enterprise under the Act.The General Counsel also contends that the two concernshad become operationally integrated. Although the recordshows an increased amount of operational mixing duringthe last 3 months of Milo Express operation, the conclusionthat they were integrated operations would be an exaggera-tion.Keystone has long followed a normal practice in thetrucking industry of leasing equipment (with or withoutdrivers) from outside sources when its own facilities wereinsufficient to serve its business needs. It obtained suchextra equipment and drivers from various other truckingconcerns, from individuals with equipment, and from MiloExpress. Its arrangements for such equipment, with or with-out drivers, have always been on a lease basis.In recent years the business of Milo Express has dwin-dled, a development of concern both to Manager RobertDoman and,to Zigmund Milos. From time to time theyconferred about the increasingly serious problems of thebusiness with particular attention to reduced profits. RobertDoman, as the one immediately in charge, sought variousways to improve operations and to obtain more business. Inthe 3 months prior to June he had insufficient work to keepthe seven regular drivers busy and in order to obtain workfor them he solicited and obtained haulingassignmentsfrom Keystone. Each day, after determining the number of 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers he needed for Milo Express customers, Doman con-tacted Keystone to see if he could obtain additional loads.Such loads as were thus obtained were handled by leasearrangements between Milo Express and Keystone. Thedrivers continued to be paid by Milo Express and weredispatched from the Milo Express terminal by Robert Do-man. As noted above, the quantity of work thus obtainedincreased during the last 3 months of operation. At least oneMilo Express driver testified credibly and without contra-diction that during that period 80 percent of his work washauling such loads provided by Keystone.Considering that such lease arrangements are normal inthe trucking industry; that the control of the Milo Expressdrivers remained in the hands of the Milo Express manager;and that the whole purpose of the Milo Express managerwas to obtain additional work to keep his drivers employed,Ifail to see how the developments of the last 3 monthsmaterially alter the legal relationship of the two companies.In spite of the limited amount of meshing of the twooperations, I find the degree of control of both, centralizedin the hands of Zigmund Milos, was sufficient to make thetwo a single enterprise. SeeN.L.R.B. v. Gibraltar Industries,Inc,307 F.2d 428 (C.A. 4, 1962). In making this finding Iam somewhat troubled by the Board's holding inPoole'sWarehousing, Inc.,158 NLRB 1281, a secondary boycottcase which turned on the question of single employer.There,on facts somewhat similar to those in the presentmatter, the Board held the two concerns were not a singleemployer under the Act. However, that case is distinquisha-ble to a degree in that the warehouse manager there ap-peared to have greater labor relations authority than didRobert Doman in the present case, and the Poole brothers(the owners there)appeared less active in managing thewarehouse operation than was Zigmund Milosin managingMilo Express. Recognizing that the difference is one ofdegree and the question a close one, nevertheless I find herethatMilo Express and Keystone, in the hands of ZigmundMilos, constitute a single enterprise.IITHE LABOR ORGANIZATION INVOLVEDThe Charging Party (the Union here) is an organizationwhich represents employees in collective bargaining. It is alabor organization within the meaning of Section 2(5) of theAct. Among other persons it admits to membership driversemployed by various trucking concerns including driversemployed by Keystone and drivers employed by Milo Ex-press.For a number of years past Keystone and the Unionhave maintained collective-bargaining agreements and atthe time of the hearing Keystone recognized the Union asthe representative of its employees. Milo Express has neverrecognized the Union as the representativeof itsemployeesand has never had a contract with it.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. TheAlleged Discriminations1.The allegationsThe parties agree that on June 21 the Milo Express termi-nal closed. The complaint alleges, and the answer denies,that on that date seven regular drivers of Milo Express wereterminated and have since not been reinstated, and that thisaction was taken because of their unionactivityand con-certed activity and in order to discourage membership in theUnion. The seven drivers were Daniel Taylor, Harry Hilke,Robert Kirchner, David Bracco, Joseph Ecsedy, RobertSemler, and John Doman.2Union activity at Milo ExpressFrom time to time prior to the closing unsuccessful effortshad been made to organize the drivers. In late May or earlyJune Titus McCue, a Teamster International representative,approached Daniel Taylor on his truck and succeeded ininteresting him in the Union. This led to a meeting of sixMilo Express drivers on June 8 at the home of Joseph Ecse-dy at which McCue explained the advantages of union rep-resentation. The drivers in attendance included Escedy,Taylor, Bracco, Hilke, Kirchner, and one other not identi-fied.All of those named filled out cards applying for mem-bership in the Union and authorizing it to represent themand all except Taylor signed their cards. Taylor neglectedto sign his but he thought he had signed it and remainedunder that impression until the time of the hearing herein.In any case he was sworn in as a member of the Union onJune 16 along with Kirchner, Hilke, Bracco, and Escedy.3.Company knowledge of union activityOver 3 years prior to the events involved in this case, ata time when Zigmund Milos was considering purchasingcontrol of Keystone, he met with the drivers of Milo Expressand told them he was considering purchasing the other com-pany. He indicated that over a period of 6 months or a yearhe would endeavor to equalize their wages with the wagesof the Keystone drivers who were receiving union scale. Hemade it clear, however, that the Milo Express operationswould be nonunion. The General Counsel urges that thisincident shows a predisposition by Zigmund Milosagainstunion representation of employees. I disagree. The incidenthappened too long ago and the fact was that at that time oneoperation was nonunion and the other was union. When theemployees of Milo Express asked if they were to receive theunionscale, they were promised that an effort would bemade to meet the union wage. Given the fact that they werethen nonunion, it might well have been an unfair laborpractice for the Employer to have told them that theythenceforth would be union.On June 18, the Monday morning following the swearingin of the five Milo Express drivers, International Represen-tativeMcCue and Union Organizer William Reed called onZigmund Milos at his office in the Keystone terminal. Reedadvised Milos that the Union represented a majority of thedrivers at Milo Express and asked for recognition as theirrepresentative.Milos replied he did not think the Unionrepresented a majority and he would like to see the authori-zation cards. Reed, who did not at the time have them withhim, promised to return with them the next day.That day a normal crew of Milo Express drivers, includ-ing Kirchner, worked. When Kirchner returned to the ter- MILO EXPRESS, INC.minal at the end of the day, Operations Manager RobertDoman told him they had had visitors that day. Kirchnerassumed he meant the union representatives because he hadunderstood they were going to present themselves to man-agement on that day. Kirchner testified further, "and at thattime he(Robert Doman)said I didn't ask anyone else so I'mgoing to ask you, did you sign and I said yes, I did. He said,well, that's it, he said we're going to work two men tomor-row, two of the other men the next day and two of theremaining six the thirdday andwe will operate like thatuntil the end of the month at which time we are closing up."I find the facts were as Kirchner reported.4.Closing of the Milo Express terminalMilo Express did close down its operations but not inexactly the way Robert Doman had predicted. According toRobert Doman, whom I credit, "Mr. Milos had been want-ing to cut down operations due to the low profit margin andhe felt as I felt on the 18th that this was the final nail in thecoffin." By "this" he meant the employees signing up withthe Union. It was the judgment of Milos and Doman thatthey could no longer afford to operate the way they hadbeen operating.Doman testified,"I felt personally that itwould kill the Company." Zigmund Milos instructed him tocut down on pickups for a few days to see what wouldhappen. In the meantime they would continue to deliverfreight already on their dock. Robert Doman concludedthat the Company probably wouldclose and immediatelyapplied elsewhere for a job.On Tuesday, June 19, he scheduledSemler,Kirchner,Hilke, and John Doman to work. At the end of the daySemler and John Doman were scheduled for work the nextday, Wednesday, June 20, and the others were advised therewould be no work the next day and they would be calledwhen needed.Ecsedy was on vacation on Monday andTuesday. When he called in on Tuesday night he was toldthere was no work the next day. Those who were withoutwork contacted the Union.On Wednesday,June 20,Union Organizer Reed returnedto the Keystone terminal to see Zigmund Milos. He showedMilos the five authorization cards in his possession. Miloslooked at them and told him he did not have the time andhe did not recognize the Union and if Reed wanted to talkto him he should make an appointment.Reed said theUnion was putting Milos on strike.According to Reed hewas belligerent.He ordered Reed off the property.That same day, June 20, the Union set up a picket lineat the Milo Express terminal only. The signs asserted thatMilo Express was being struck because of its failure torecognize and bargain with the Union.All of the Milo Ex-press drivers, including those who had not signed unionauthorization cards, respected the picket line.On June 29 Zigmund Milos,as President of Milo Express,sent each of the regular drivers a letter stating,"This letteris to serve as your official notice that as of June 21, 1973,Milo Express,Inc., has decided to close the entire opera-tion."From this it is clear that at least from June 21, forwhatever reason,Milo Express ceased operating as a truck-ing company.3175.Conclusions regarding alleged discriminationsThe above-described sequence of events demonstrate aclassic violation of Section 8(a)(3) of the Act with respect toall seven regularly employed drivers at Milo Express. It isimmaterialthat the recordreveals no significant antiunionanimus on the part of management. And whatever econom-ic factors may have threatened financial disaster, the evi-dence is clear that knowledge that the employees had signedunion cards was the crucial motivating factor at the time thedecision was made to ceasetaking anymore freight andcutback on the work. In the mind of Operations ManagerRobert Doman this was basically a decision to close upshop. And even on a wait and see basis, when the extent ofemployee support for the Union was made clear on June 20when all drivers honored the picket line protesting failure torecognize the Union, the final decision to terminate all oper-ations was immediately made the next day.Based on the foregoing I find that the effective June 21Taylor, Hilke, Kirchner, Bracco, Ecsedy, Semler, and JohnDoman were terminated from their employment with MiloExpress because of employee support for the Union andthat since that time they have not been reinstated. I furtherfind that these terminations and failures to reinstate dis-couraged membership in the Union. Because Milo Expressand Keystone are a single employer, they are, as such, res-ponsible for this conduct and accordingly have violatedSection 8(a)(3) and (1) of the Act.B. The Alleged Refusal To Bargain1.The issuesThe complaintalleges,and the answer denies, that MiloExpress and Keystone, constituting a single employer, havesince June 18 engaged in a general refusal to bargain withthe majority representative of employees of Milo Express,therebyviolating' Section 8(a)(5) and (1) of the Act. Thecomplaint further alleges that Section 8(a)(5) and (1) werefurther violated on June 21 by the unilateral closing of theMilo Express terminal and the termination of the employeesthere. This allegation of unilateral action is denied exceptfor the admission that no consultation with respect to theclosing of the terminal or the termination of its employeeswas had with the Union.2. The alleged appropriate unitThe complaint alleges, and the answer denies, that alltruckdrivers employed at the Milo Express terminal, exclud-ing all office clerical employees and guards, professionalemployees, and supervisors as defined in the Act, constitutean unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.There is very little evidence in the record as to the appro-priateness of the alleged bargaining unit. The burden ofestablishing the allegation is, of course, on the GeneralCounsel. However,in the circumstances I view that burdenas being a light one.The description of the alleged unit onits face appears normal for the trucking industry. No evi-dence in the record suggest that it is inappropriate. It en- 318DECISIONS OFNATIONALLABOR RELATIONS BOARDcompasses all regular drivers of Milo Express and I construethe allegation to be confined to regular drivers. There issome evidence in the record that Milo Express also usedlease drivers,at timesas many as three. From the record itis not clear whether these drivers were or were not employ-ees of Milo Express nor whether, if employees, they couldappropriately be included with the regular drivers in a bar-gaining unit. In the circumstances it does not appear that aunit omitting lease drivers would be inappropriate. Consid-ering that historically the regular drivers, without benefit ofoutside representation, have met annually with ZigmundMilos to ask what they could expect by way of wage increas-es, it seemsto me there is sufficient evidence in the recordon which to base a finding that the alleged appropriate unit,limited to regular drivers, is appropriate under the Act. I sofind.3.The alleged majority status of the UnionThe complaint alleges, and the answer denies, that sinceJune 18, the Union has been the majority representative ofMilo Express drivers.Ihave found above that a unit consisting of the regulartruckdrivers constitutes an appropriate unit. There wereseven such drivers: Daniel Taylor, Harry Hilke, RobertKirchner, David Bracco, Joseph Ecsedy, Robert Semler,and John Doman The evidence shows that four of these,Hilke, Kirchner, Bracco, and Ecsedy, signed cards authoriz-ing the Union to represent them on June 8. Taylor filled outsuch a card on that day and, although he inadvertentlyneglected to sign it, he intended as of then to authorize theUnion to represent him. These authorizations were all out-standing on June 18, the date on which it is alleged theUnion enjoyed majority status. And so far as this recordshows, that same situation continues. Inasmuch as five ofthe seven employees in the unit indicated their desire thatthe Union represent them, I find that since June 18, theUnion has been designated by a majority of employees inthe unit as their bargaining representative. I further findthat under Section 9(a) of the Act, by virtue of such designa-tion, the Union became and continues to be the exclusiverepresentative of all employees in that bargaining unit forthe purpose of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.4.The request for recognitionAs noted earlier herein, the evidence shows, and I find,that on Monday, June 18 Union Organizer William Reedcalled on Zigmund Milos at the Keystone terminal andasked for recognition of the Union as the representative ofthe Milo Express drivers. He in effect repeated the requeston Wednesday, June 20 when he returned to show Milos theauthorization cards. And the request for recognition wasgiven further continuing force by the picketing of the driv-ers at the Milos terminal beginning June 20 in support of thedemand for recognition. Accordingly, I find that, as allegedin the complaint, the Union since June 18 has been request-ing recognition and bargaining as the reresentative of MiloExpress drivers.5.The alleged refusal to bargainThe complaint alleges, and the answer denies, that sinceJune 18 the employer has refused generally to bargain withthe Union in violation of Section 8(a)(5) and (1) of the Act.Actually Zigmund Milos did not refuse to recognize orbargain with the Union when the first demand was made byReed and McCue on Monday, June 18. At that time hemerely expressed doubt that the Union represented the em-ployees and further said he would like to see the authoriza-tion cards, which Reed did not have with him at the timebut said he would bring the following day. At that point theEmployer had not refused to bargain.However, by the time Reed returned 2 days later, Wed-nesday, June 20, management had polled one employee asto whether he had signed a union card, and had stiffenedits attitude. On June 20, when Reed displayed the authoriza-tion cards to Milos, Milos examined them and stated he didnot recognize the Union. When Reed then informed himthat the employees were going on strike Milos ordered himoff the property. This refusal to bargain was made in theface of asserted union majority status backed up by authori-zation cards and the declaration of a strike. The strength oftheUnion's status as a representative was immediatelythereafter further buttressed by the picket line set up at theMilo Express terminal, which was honored by all employeesin the bargaining unit including those who had not signedauthorization cards.Becauseof the substantial unfair labor practices in viola-tion of Section 8(a)(3) of the Act, which occurred on June21 with the closing of the Milo Express terminal, I find thatthe June 20 and thereafter refusal to recognize and bargainwith the Union violated Section 8(a)(5) and (1) of the Act.N.L R B. v. Gissel Packing Co., Inc., et al.,395 U.S. 575(1969). Dismissal of the entire driving staff because a major-ity of them had authorized the Union to represent themconstituted substantial employer misconduct which I findwill preclude the holding of a fair election. Accordingly itisappropriate to rely on the Union's majority status asdemonstrated by means other than a Board election. Com-mitting such unfair labor practices was not an option legallyopen to the Employer, and having resorted to such conduct,its refusal to recognize and bargain with the approved ma-jonty representative violated Section 8(a)(5) and (1) of theAct.6.The closing of the terminalThe complaint also alleges an unilateral violation of Sec-tion 8(a)(5) and (1) when the Milo Express terminal wasclosed and the driver terminated effective June 21. Thecomplaint alleges, and the answer admits, that this wascarried out without consultation with the Union. The com-plaint also alleges, but the answer denies, that no notice wasgiven to the UnionThere is no evidence of any communication whatsoeverbetween the Employer and the Union in advance of theeffective date of closing. Communication to individual em-ployees cannot suffice. In any case, all any employee knew,commencing on the evening of June 18, was that work wasbeing cut back. There was no specific notice to anyone prior MILO EXPRESS, INC.to the Employer's letter to individual employees on June 29that the terminal was closing.Because,as of June 21, the Employer was obligated torecognize and bargain with the Union respecting drivers atthe Milo Express terminal, the unilateral closing of the ter-minal and the terminating of those employees constituted afurther refusal to bargain within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Employer set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States. Those found to be unfair labor practices tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce and are unfair laborpractices within the meaning of Section 8(a)(3), (5), and (1)of the Act and Section 2(6) and (7) of the Act.CONCLUSIONS OF LAW1.Milo Express, Inc. and Keystone Lawrence TransferCompany are a person within the meaning of Section 2(1)and an employer within the meaning of Section 2(2), en-gaged in commerce within the meaning of Section 2(6) and(7), of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The Employer, by terminating the employment ofDaniel Taylor, Harry Hilke, Robert Kirchner, David Brac-co, Joseph Ecsedy, Robert Semler, and John Doman be-cause some of them authorized the Union to represent them,discriminated against each of them in regard to their hire,tenure of employment, or terms and conditions thereofthereby discouraging membership in a labor organization.The Employer thereby engaged in andis engaging in unfairlabor practices proscribed by Section 8(a)(3) and (1) of theAct.4.On June 18 the Union was,and at all timessince hasbeen, the duly designated collective-bargainingrepresenta-tive of the Employer's employees in a unit of regular driversemployed at the Milo Express, Inc., terminal, but excludingall office clerical employees and guards, professional em-ployees and supervisors as defined in the Act. That unit isappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.5.On June 18 the Union requested, and at all times sincehas continued to request, that the employer recognize andbargain with it as the duly designated collective-bargainingrepresentative of the employees in the aforesaid appropriateunit.6.By refusing on June 20, and at alltimesthereafter, torecognizeand bargain with the Union as the collective-bargaining representative of the employees in the aforesaidunit,the employer engaged in, and isengagingin, unfairlabor practices proscribed by Section 8(a)(5) and (1) of theAct.7.By unilaterally on June 21 closing the Milo Express,Inc., terminal and terminating the seven regular drivers em-319ployed there without notice to, or consultation with, theUnion, the employer-engaged in, and is engaging in, unfairlabor practices proscribed by Section 8(a)(5) and (1) of theAct.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.-THE REMEDYHaving found that the employer engaged in unfair laborpractices, I recommend that it cease and desist therefromand take certain affirmative action to effectuate the policiesof the Act. I recommend that the employer be ordered tooffer Daniel Taylor, Harry Hilke, Robert Kirchner, DavidBracco, Joseph Ecsedy, Robert Semler, and John Domanimmediate and full reinstatement to their former jobs or, ifthose jobs are not available, to substantially equivalent posi-tions in any of the Employer's operations, without prejudiceto their seniority and other benefits and privileges, and thateach be made whole for any loss of earnings suffered byreason of his termination by paying him a sum of moneyequal to that he would have earned in wages from the datehe was terminated to the date reinstatementis offered, lessnet earningsduring such period, such backpay to be com-puted in the manner set forth inF.W. Woolworth Company,90 NLRB 289, with interest thereon at 6 percent' calculatedaccording to the formula inIsis Plumbing & Heating Co.,138 NLRB 716. I also recommend that the Employer pre-serve and to make available to Board agents upon requestall pertinent records and data necessary in analyzing anddetermining whatever backpay may be due.Having found that the Employer violated Section 8(a)(5)and (1) of the Act by generally refusing to recognize andbargain with the Union and in particular by unilaterallyterminating the drivers and closing the terminal, I furtherfind that unless appropriate action is taken the Employerwill profit from such unlawful conduct. It is appropriate,therefore, and I recommend that to remedy the unfair laborpractices the Employer be ordered, upon request, to bargainwith the Union as a representative of the employees in theunit herem found appropriate, and if an understanding isreached, embody the same into a written signedagreement.I further recommend that the Employer post appropriatenotices.The General Counsel contends that the Employer hereshould be required to reopen Milo Express terminal.In viewof the violations of Section 8(a)(3) and (5) found above, theBoard would, in my view, have authority to order the facili-ty reopened. That, however, would be strong medicine con-sidering that the record here indicates that the Employer issomething less than a giant in its industry and some eco-nomic justification for not continuing that terminal in oper-ation.Moreover, much of its equipment has been disposedof. Itseemstome that substantial justice can be done ifreinstatement of the discriminatees can be effected in opera-tions of the Employer which are continuing and if the Em-ployer is required to bargain with the Union. Accordingly,Ido not recommend that the Employer be ordered to re-open its Milo Express terminal.[Recommended Order omitted from publication.]